Exhibit 10.3 EMPLOYMENT AGREEMENT This Employment Agreement (“ Agreement ”) is made as of the 19th day of November, 2015, effective as of January 1, 2016, by and between Mercantile Bank of Michigan, a Michigan banking corporation (the " Bank "), and Raymond E. Reitsma (the " Employee "). RECITALS The parties wish to enter into this Agreement to set forth the terms of the Employee's employment by the Bank. TERMS OF AGREEMENT In consideration of the mutual covenants and obligations set forth in this Agreement, to induce the Employee to remain in the employment of the Bank, and for other good and valuable consideration, the Bank and the Employee agree as follows: 1.
